Petition for Writ of Habeas Corpus Denied and Opinion filed July 9, 2004








Petition for Writ of Habeas Corpus Denied and Opinion
filed July 9, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00649-CV
____________
 
IN RE RICHARD LEE GONZALEZ , Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF HABEAS CORPUS
 

 
M E M O R A N D U M  O P I N I O N
On July 8, 2004, relator, Richard
Lee Gonzalez, filed a petition for writ of habeas corpus seeking release from
jail.  See Tex. Gov=t Code Ann. ' 22.221(d) (Vernon Supp. 2000);  Tex. R. App. P. 52. 
We deny relator=s petition for writ of habeas corpus.
PER CURIAM
Petition Denied and Opinion filed
July 9, 2004.
Panel consists of Justices Yates,
Anderson, and Hudson.